Affirmed and Opinion Filed November 4, 2022




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-01037-CR

                     CARLOS BERNARD LANE, Appellant
                                  V.
                      THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 7
                            Dallas County, Texas
                    Trial Court Cause No. F18-76576-Y

                         MEMORANDUM OPINION
                  Before Justices Myers, Pedersen, III, and Garcia
                          Opinion by Justice Pedersen, III
      A jury found appellant Carlos Bernard Lane guilty of aggravated sexual

assault of a child, and the trial court assessed his punishment at six years’

confinement in the Institutional Division of the Texas Department of Criminal

Justice plus a $1500 fine. In this Court, appellant challenges the sufficiency of the

evidence to support the jury’s verdict and the jurisdiction of the trial court to hear

his case; he also complains of errors in the court’s charge to the jury. We affirm.
                                     Background

      A.S. is the complaining witness in this case. Her mother (“Mother”) testified

at trial as A.S.’s outcry witness. Mother explained that appellant is her father and

that he had been absent from her life for a number of years when she was young.

Mother and appellant reconnected when both were living in Dallas; A.S. was seven

or eight years old at that time. Appellant would often watch A.S. for Mother while

Mother worked.

      Mother testified that A.S. wanted to stay over at appellant’s home one night

in October 2018. That was the first time A.S. had spent the night unsupervised with

her grandfather. After appellant dropped A.S. off the next day, she told Mother that

“Papa touched me.” A.S. then described a series of events involving appellant. He

told her she smelled musty, and then he rubbed deodorant under her arms and on her

breasts. He later told her to take a shower, and while she was in the shower, he asked

her if she knew what her virginity was; while she was in the shower, he rubbed her

stomach, her legs, and in between her legs. After the shower, appellant gave A.S. a

big shirt and boxers to wear, and he washed her clothes. Although he knew A.S. was

afraid of the dark, he turned off all the lights and television; she was afraid, so she

went into appellant’s room and initially sat in a chair there. After appellant insisted,

A.S. got in his bed. He removed her underwear and his underwear, touched her on

her stomach and her neck, kissed her, and licked her breasts and between her legs.

Mother called the police, and she and A.S. went to Children’s Hospital, where A.S.

                                          –2–
underwent a physical examination. Then they went to the Dallas Children’s

Advocacy Center, where A.S. was forensically interviewed.

      A.S. testified that she was nine years old at the time of the events at issue. She

stated that she and Mother both wanted her to stay at appellant’s that night. She liked

her grandfather and had not had any problem with him. She described watching

television in the living room when they arrived at his apartment and getting appellant

a beer at his request. A.S. testified that she took a bath that evening, and while she

was in the bathtub appellant came into the room and put his hand on her vagina. This

scared her, and she told appellant, “My momma said don’t touch me there.”

Afterwards, she went with appellant to his room because all the lights were off, and

she was afraid of the dark. She played a piano there and watched cartoons on the

television while lying on a chest at the foot of the bed. After some time appellant

told her to get on the bed, and she did. Then appellant started to touch her on her

arms and her stomach. He lifted up her shirt and took off the boxers she had put on

after her bath. Then he touched her legs, “put his mouth in [her] private area,” and

was licking her inside her vagina. She testified it felt “[w]eird and nasty,” and she

was scared. She smelled alcohol on appellant’s breath. Appellant tried to make A.S.

put her hand on his penis; while appellant held her hand she touched his penis, and

it was hard. She didn’t say anything to appellant while this was happening because

she was scared. He told her not to tell Mother what happened. He washed the clothes

that she had worn to his apartment, and she wore them back home the next day.

                                         –3–
      On cross examination, A.S. admitted she had looked through appellant’s

drawers trying to find a cell phone; she said that appellant was “strict” and “mean in

his way.” The testimony on this subject is less than clear, but A.S. did not say that

she was punished for her conduct.

      The defense was permitted to ask A.S. about an incident that she described to

the district attorney—for the first time—when preparing for trial: she told the

prosecutor that, when she was seven, a cousin had put his penis on her basketball

shorts and wanted her to touch it. During her initial forensic interview in 2018, A.S.

was asked whether anything like what had happened with appellant had happened to

her before; she said no. A.S. initially agreed with defense counsel that the act she

described involving her cousin was “very similar to the allegations that [she was]

making against Papa.” But on redirect, she testified specifically that no one had ever

licked her vagina before, and that had been her understanding of the question she

was asked in 2018.

      Suzanne Dakil, M.D., the medical director of the Referral and Evaluation of

At-Risk Children Clinic at Children’s Medical Center, testified as an expert on child

abuse. She described the examination A.S. underwent at Children’s Hospital, and

she explained that the results were normal. Specifically, she testified that no DNA

evidence was discovered during that exam.

      Dallas Police Department Detective Cory Foreman also testified at trial.

Foreman watched A.S.’s forensic interview, and he interviewed appellant after

                                         –4–
appellant was arrested. In that interview, appellant repeatedly denied that he had

done anything to A.S., but he told the detective he had consumed a fifteen-pack of

beer and some tequila that night. Foreman testified that, based on his many years of

experience, he believed A.S. and not appellant.

      The jury found appellant guilty, and the trial court assessed his punishment at

six years’ confinement plus a $1500 fine. This appeal followed.

                            Sufficiency of the Evidence

      In his first issue, appellant argues that the evidence is insufficient to prove that

appellant committed the offense of sexual assault of a child. Appellant’s indictment

charged that he did “intentionally and knowingly cause the sexual organ of A.S., a

child, to contact and penetrate the mouth of defendant, and at the time of the offense,

the child was younger than fourteen years of age.” See TEX. PENAL CODE ANN.

§ 22.021(a)(2)(B). Appellant argues that the only evidence probative of that indicted

offense is A.S.’s testimony, and he contends that this evidence is “so weak that it

creates only a suspicion of wrongdoing.”

      We review appellant’s challenge by examining the evidence in the light most

favorable to the verdict to determine whether any rational trier of fact could have

found the essential elements of the offense beyond a reasonable doubt. Jackson v.

Virginia, 443 U.S. 307, 319 (1979). The jury is the sole judge of the credibility and

weight to attach to witness testimony. Wise v. State, 364 S.W.3d 900, 903 (Tex.

Crim. App. 2012). Furthermore, the testimony of a child victim is sufficient by itself

                                          –5–
to support a conviction for sexual assault of a child. TEX. CODE CRIM. PROC. ANN.

art. 38.07(a).

      A.S. testified that appellant penetrated her vagina with his tongue. Appellant’s

defense was that no offense had occurred. The jury heard him deny the offense in a

recording of Detective Foreman’s interrogation, and defense counsel argued in

closing that the evidence—or lack thereof—supported his denial. Thus, the

fundamental issue for the jury was credibility. A.S.’s testimony was consistent with

her outcry to Mother immediately after the event. Foreman, who observed A.S.’s

forensic interview the day of her outcry, testified that she did not look coached or

appear to have made up her story; instead, she gave “sensory details and effects” as

she described what had happened. Considering the evidence in the light most

favorable to the verdict, we conclude that a rational juror could have believed A.S.

and found beyond a reasonable doubt that appellant committed the offense. See

Turner v. State, 626 S.W.3d 88, 96 (Tex. App.—Dallas 2021, no pet.).

      We overrule appellant’s first issue.

                                Jury Charge Errors

      In his second and third issues, appellant contends that the trial court submitted

erroneous definitions or instructions to the jury in its charge. Appellate resolution of

a jury-charge issue involves two steps. First, we determine whether error exists.

Kirsch v. State, 357 S.W.3d 645, 649 (Tex. Crim. App. 2012). If error does exist, we

determine whether the error caused sufficient harm to warrant reversal. Ngo v. State,

                                          –6–
175 S.W.3d 738, 743–44 (Tex. Crim. App. 2005). When—as in this case—the errors

were not objected to, we will reverse only if the error created egregious harm such

that the defendant was denied a fair and impartial trial. Almanza v. State, 686 S.W.2d

157, 171 (Tex. Crim. App. 1985) (op. on reh’g). “Errors which result in egregious

harm are those that affect the very basis of the case, deprive the defendant of a

valuable right, vitally affect the defensive theory, or make a case for conviction

clearly and significantly more persuasive.” Taylor v. State, 332 S.W.3d 483, 490

(Tex. Crim. App. 2011).

                 Limiting Mental States to Relevant Conduct Elements

      The indictment charged appellant with conduct that was performed

“intentionally and knowingly.” In his second issue, appellant complains that the trial

court’s charge incorrectly applied these mental states to all three possible conduct

elements—the nature of the conduct, the result of the conduct, and the circumstances

surrounding the conduct—in the definition section. Appellant argues that the

charge’s definitions of these mental states should have been limited to the nature of

appellant’s conduct, because aggravated sexual assault of a child is a nature-of-

conduct offense. See Gonzales v. State, 304 S.W.3d 838, 849 (Tex. Crim. App.

2010). Appellant did not object to the definitions at trial, so the error, if any, can

only support reversal if it caused appellant egregious harm. See Almanza, 686

S.W.2d at 171.



                                         –7–
      The language in a jury charge concerning the culpable mental state must be

tailored to the conduct elements of the offense. Price v. State, 457 S.W.3d 437, 441

(Tex. Crim. App. 2015). The State argues that appellant has not explained how

giving the full definitions in statutory form is error. But even if we assume that the

trial court’s giving the full statutory definitions of the relevant culpable states was

error in this case, we must determine whether appellant was deprived of a fair and

impartial trial by the failure to limit the conduct element. See Almanza, 686 S.W.2d

at 171. To that end, we review the entire jury charge, the state of the evidence, the

argument of counsel, and any other relevant information revealed by the record of

the trial as a whole. Taylor, 332 S.W.3d at 489.

      For our purposes, the most important portion of the jury charge is the

application paragraph, which explains to the jury in concrete terms how to apply the

law to the facts of the case. Yzaguirre v. State, 394 S.W.3d 526, 530 (Tex. Crim.

App. 2013). “We look at the wording of the application paragraph to determine

whether the jury was correctly instructed in accordance with the indictment and also

what the jury likely relied upon in arriving at its verdict, which can help resolve a

harm analysis.” Id. (footnote omitted). In appellant’s case, then, to assess harm

resulting from the inclusion of improper conduct elements in the definitions of

culpable mental states, we look first to determine whether the culpable mental states

were limited by the application paragraph. See Patrick v. State, 906 S.W.2d 481, 492

(Tex. Crim. App. 1995).

                                         –8–
      The application paragraph in this case stated:

      Now, bearing in mind the foregoing instructions and definitions, if you
      find from the evidence beyond a reasonable doubt that on or about the
      27th day of October, 2018, in the county of Dallas and the state of
      Texas, the defendant, Carlos Lane, intentionally or knowingly caused
      the sexual organ of A. S., a child, to contact and penetrate the mouth of
      the defendant, and that at the time of the offense, A. S. was younger
      than 14 years of age, then you will find the defendant guilty of the
      offense of Aggravated Sexual Assault of a Child, as charged in the
      indictment, and you shall not consider whether the defendant is guilty
      of any lesser offenses that are included in the indictment.

(Emphasis added.) The application paragraph correctly limited the charged mental

states to appellant’s conduct, i.e., to having “intentionally or knowingly caused the

sexual organ of A.S., a child, to contact and penetrate the mouth of [appellant].”

Because the trial court’s application of the facts to the law pointed the jury to the

appropriate portion of the definitions, we perceive no harm resulting from its failure

to limit the definitions of culpable mental states to the conduct element of the

charged offense. See id. at 493.

      That conclusion is supported by the remaining Almanza factors. A.S. testified

to the conduct at issue here, i.e., penetration of her sexual organ; in Detective

Foreman’s interrogation, appellant repeatedly denied that conduct. And trial

counsel’s argument focused entirely on whether that conduct had ever occurred: he

challenged the credibility of A.S.’s testimony, of Mother’s testimony concerning

A.S.’s outcry, and of the investigative system that allowed a “single statement” to




                                         –9–
bring appellant to arrest and trial.1 Indeed, our review of the record identified no

issue involving appellant’s mental state—only a credibility dispute as to whether the

charged conduct occurred.

        Under the circumstances of this case, we conclude appellant was not harmed

egregiously by the trial court’s failure to limit the definition of mental states to the

conduct element at issue in this case. We overrule appellant’s second issue.

                                 Definition of Reasonable Doubt

        In his third issue, appellant argues that the trial court “committed structural

error by giving a definition of reasonable doubt in the jury charge.” In addressing

the burden of proof required for conviction, the trial court instructed the jury that the

State must prove the defendant guilty of every element of the offense charged

beyond a reasonable doubt. The instruction then stated: “The State is not required

to prove that a person is guilty beyond all doubt; the State must simply exclude all

reasonable doubt about the person’s guilt.” Appellant argues that this sentence

improperly defines “reasonable doubt” in violation of Paulson v. State, 28 S.W.3d

570 (Tex. Crim. App. 2000). We have previously—and repeatedly—considered the

substance of this instruction and held that it does not violate Paulson because it does

not define reasonable doubt. See O’Canas v. State, 140 S.W.3d 695, 701–02 (Tex.


   1
       Appellant’s counsel argued:
        I’m asking you to find him not guilty because Carlos Lane did not do what the State alleged.
        One statement is not enough. It’s not beyond a reasonable doubt, and it’s not proof that
        Carlos Lane did anything to [A.S.].

                                                  –10–
App.—Dallas 2003, pet. ref’d); see also Jackson v. State, No. 05-19-01043-CR,

2021 WL 791095, at *4–5 (Tex. App.—Dallas Mar. 2, 2021, pet. ref’d) (mem. op.,

not designated for publication) (collecting cases). The court’s instruction “simply

states the legally correct proposition that the prosecution’s burden is to establish

proof beyond a reasonable doubt and not all possible doubt . . . [and] does not

attempt to aid jurors in determining whether their doubts are reasonable.” O’Canas,

140 S.W.3d at 702 (emphasis original).

      The trial court did not err in instructing the jury as it did here. We overrule

appellant’s third issue.

                                 Transfer of the Case

      In his fourth issue, appellant asserts that the trial court lacked jurisdiction to

hear his case because the case was not transferred to its docket. Specifically,

appellant contends that because the indictment was presented by the grand jury of

the 194th District Court, jurisdiction vested in that court, and the record does not

contain an order transferring the case to Criminal District Court No. 7. Thus, he

contends, the trial court never acquired jurisdiction to hear appellant’s case.

      Appellant’s counsel concedes that legal authority is contrary to this argument,

which he has raised in this Court many times. “When a defendant fails to file a plea

to the jurisdiction, he waives any right to complain that a transfer order does not

appear in the record.” Keller v. State, 604 S.W.3d 214, 231 (Tex. App.—Dallas

2020, pet. ref’d). Appellant did not file a plea to the jurisdiction in this case. He has

                                         –11–
waived this complaint. Moreover, we have repeatedly rejected the substance of

appellant’s argument, even if it had been preserved. See, e.g., Bourque v. State, 156

S.W.3d 675, 678 (Tex. App.—Dallas 2005, pet. ref’d) (cases returned by a grand

jury are not necessarily assigned to the court that impaneled the grand jury).

      We overrule appellant’s fourth issue.

                                    Conclusion

      We affirm the trial court’s judgment.




                                           /Bill Pedersen, III//
                                           BILL PEDERSEN, III
211037f.u05                                JUSTICE

Do Not Publish
TEX. R. APP. P. 47




                                        –12–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

CARLOS BERNARD LANE,                          On Appeal from the Criminal District
Appellant                                     Court No. 7, Dallas County, Texas
                                              Trial Court Cause No. F18-76576-Y.
No. 05-21-01037-CR          V.                Opinion delivered by Justice
                                              Pedersen, III. Justices Myers and
THE STATE OF TEXAS, Appellee                  Garcia participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 4th day of November, 2022.




                                       –13–